Citation Nr: 1411285	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to asbestos exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In February 2012, the Veteran testified during a video conference Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

During his Board hearing, the Veteran testified that while in service he helped maintain and service steam water heaters wrapped in asbestos and that he was treated on probably more than one occasion at Lackland Air Force Base, beginning in the latter half of 1961, for seizures.  Regrettably, his service treatment records are not available as information in the claims file indicates they probably were destroyed in the 1973 fire at the National Personnel Records Center warehouse in St. Louis.  A service department record dated in March 2010 indicates that it is impossible to reconstruct the Veteran's service records to provide information on his exposure to asbestos while in service.  

However, the Veteran also testified that he began treatment at VA for his seizure disorder in about 2002.  See hearing transcript at pp. 8-9.  The Board notes that VA treatment records dated in July 2009, October 2009, and February 2010 have been associated with the paper claims file and that VA treatment records dated only from January 2010 to November 2011 have been associated with the Veteran's electronic eFolder.  Therefore, on remand, the RO/AMC shall attempt to obtain all of the Veteran's VA medical records from approximately 2002 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask him to specify all private and VA medical care providers who have treated him for his seizure disorder.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with either the paper claims file or the electronic eFolder any records identified by the Veteran that are not already associated with the claims file; in particular any records of treatment or evaluation from the Lebanon VA Medical Center, or the Lancaster VA clinic, for the period from 2002 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall also review the Veteran's claims file and undertake any additional development deemed necessary as a result of this Remand.

3.  Thereafter, the RO/AMC shall readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

